Citation Nr: 1532561	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  08-14 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a bilateral elbow disorder. 

3.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to February 1982 and from May 1988 to August 2006.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) Regional Office (RO) rating decision issued in October 2007.  

The above-captioned issues were previously remanded in March 2012 and March 2014.  Regrettably, however, those issues are not yet ripe for adjudication and, thus, must once again be REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that he developed chronic disorders of the heart and elbows, as well erectile dysfunction, during his second period of active duty, and that service connection is therefore warranted for those disabilities.  However, before the Board may reach the merits of his claims, additional development is required.  

With respect to the first issue on appeal, the record reflects that the Veteran was afforded an April 2014 VA examination, which was negative for any cardiovascular abnormalities.  However, a January 2015 report of hospitalization reveals that the Veteran has since required inpatient treatment for chest pains.  In light of such pertinent intervening evidence, a new VA examination is necessary to address whether, in fact, the Veteran has a current heart disorder for which service connection may be granted.  

The clinician who performs the new VA heart examination should also address the Veteran's documented in-service treatment for heart problems, most notably the evidence of sinus bradycardia identified during his December 1990 and July 2005 electrocardiograms (EKGs).  In addition, the clinician should address the Veteran's in-service complaints of recurrent chest pains, shortness of breath, and related cardiovascular symptoms, as well as his post-service (June 2007) description of a "possible heart attack."  

Turning to the second issue on appeal, the report of the Veteran's April 2014 VA examination acknowledges his account of recurrent upper-extremity pain, but fails to diagnose a current elbow disorder.  However, this report does not address the diagnosis of recurrent left elbow epicondylitis, which was rendered during an earlier stage of the appeal (specifically, during the Veteran's May 2012 VA examination).  Accordingly, another VA joints examination is required to address that prior diagnosis, which constitutes evidence of a current disability for VA compensation purposes.  

The clinician who performs the new VA joints examination should also address   the Veteran's January 2006 in-service account of left elbow pain associated with weather changes, as well as his post-service complaints of recurrent bilateral elbow pain - a symptom, which, as discussed in his January 2008, May 2012, and April 2014 VA examination reports, had its onset during physical training exercises.  

As for the third and final issue on appeal, the record reflects that, while June    2008, June 2010, May 2012, and April 2014 VA examiners have all diagnosed     the Veteran with erectile dysfunction, none has attributed that disorder to his    active service.  Significantly, however, those prior VA examiners have failed to account for the Veteran's documented in-service complaints of recurrent testicular discomfort, which a May 1998 treating clinician attributed to chronic lumbar pain, and which a concurrent ultrasound and urology evaluation assessed as symptoms consistent with left varicocele and mild right-sided testicle hypotrophy.  Similarly, those prior examiners have failed to adequately consider the Veteran's post-service complaints of intermittent erectile dysfunction, associated with low back pain.  Thus, as with the other issues on appeal, another VA examination is needed to address the in-service and post-service evidence responsive to his erectile dysfunction claim.  

As discussed above, the Veteran was admitted to a VA medical facility for complaints of chest pain in January 2015.  However, the complete records of that VA hospitalization have not been associated with his electronic claims file.  Such records may be relevant to the Veteran's claim of service connection for a heart disorder and, thus, should be obtained on remand.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the record reflects that, in addition to pursuing claims for service connection, the Veteran has applied for Chapter 31 vocational rehabilitation benefits.  However, it is unclear whether such requested benefits have bearing on the instant appeal as the Veteran's complete vocational rehabilitation records have not been associated with his claims file.  Therefore, such records should also be obtained on remand.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's January 13-14, 2015, hospitalization records from the Central Texas Veterans Health Care Systems and associate those records with the electronic claims file, in addition to any ongoing VA treatment records. 

2.  Obtain and associate the Veteran's VA vocational rehabilitation records with his electronic claims file. 

3.  After the development outlined in directives #1 and 2 is completed to the extent possible, schedule the Veteran for a VA heart examination to assess the nature of any current heart disorder and determine whether it is etiologically related to either of his periods of active military service.  

The entire electronic claims file should be reviewed by  the examiner in conjunction with the examination.  All indicated tests should be conducted, and all findings must be reported in detail. 

Following review of the electronic claims file and examination of the Veteran, the examiner should render an opinion that is responsive to the following criteria:

a.  Please identify all current heart disorders.

b.  Please state whether it is at least as likely as not (50 percent probability or greater) that any current heart disorder had its onset during the Veteran's initial period of active service from February 1979 to February 1982.

c.  Please state whether it is at least as likely as not (50 percent probability or greater) that any current heart disorder had its onset during the Veteran's second period of active service from May 1988 to August 2006.

d.  Please state whether it is at least as likely as not (50 percent probability or greater) that any current heart disorder is otherwise etiologically related to either period of the Veteran's active service, including any disability incurred therein.

The examiner's opinion should be supported by a detailed rationale, which addresses all pertinent in-service evidence, including the Veteran's January 1990, December 1990, January 1991, January 1998, October 1998, December 1999, and July 2005 complaints of chest pains, as well      as his December 1990 and July 2005 abnormal EKGs, which revealed marked sinus bradycardia with occasional premature supraventricular complexes.  In addition, the examiner's opinion should address all pertinent post-service evidence, including the Veteran's June 2007 complaints of a "possible heart attack."  

4.  After the development outlined in directives #1 and 2 is completed to the extent possible, schedule the Veteran for a VA joints examination to assess the nature of any current bilateral elbow disorder and determine whether it is etiologically related to either of his periods of active military service.  

The electronic claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted, and all findings   must be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should render an opinion that is responsive to the following criteria:

a.  Please state whether it is at least as likely as not  (50 percent probability or greater) that the diagnosis of recurrent left elbow epicondylitis, which was rendered during the Veteran's May 2012 VA examination, had its onset during his initial period of active service from February 1979 to February 1982.

b.  Please state whether it is at least as likely as not  (50 percent probability or greater) that the diagnosis of recurrent left elbow epicondylitis, which was rendered during the Veteran's May 2012 VA examination, had its onset during his second period of active service from May 1988 to August 2006.

c.  Please state whether it is at least as likely as not  (50 percent probability or greater) that the diagnosis of recurrent left elbow epicondylitis, which was rendered during the Veteran's May 2012 VA examination, is otherwise etiologically related to either period of active service, including any disability incurred therein.

d.  Other than left elbow epicondylitis, please indicate whether the Veteran has any current right or left elbow disability and if so, identify the disability(ies).  

e.  Please state whether it is at least as likely as not  (50 percent probability or greater) that any other elbow disorder identified in part (d), above, had its onset during the Veteran's initial period of active service from February 1979 to February 1982.

f.  Please state whether it is at least as likely as not  (50 percent probability or greater) that any additional elbow disorder identified in part (d), above, had its onset during the Veteran's second period of active service from May 1988 to August 2006.

g.  Please state whether it is at least as likely as not  (50 percent probability or greater) that any additional elbow disorder identified in part (d), above, is otherwise etiologically related to either period of the Veteran's active service, including any disability incurred therein.

The examiner's opinion should be supported by a detailed rationale, which addresses all pertinent in-service evidence, including the Veteran's January 2006 report    of left elbow pain associated with weather changes.  In addition, the examiner's opinion should consider all pertinent post-service evidence, including the Veteran's January 2008, May 2012, and May 2014 complaints of recurrent bilateral elbow pain, which reportedly had its onset during 2001 in-service physical training exercises.  

5.  After the development outlined in directives #1 and 2 is completed to the extent possible, schedule the Veteran for a VA genitourinary examination to assess the nature of his current erectile dysfunction and determine whether it is etiologically related to either of his periods of active military service.  

The entire electronic claims file must be reviewed by     the examiner in conjunction with the examination.  All indicated tests should be conducted, and all findings must be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should render an opinion that is responsive to the following criteria:

a.  Please state whether it is at least as likely as not  (50 percent probability or greater) that the Veteran's currently diagnosed erectile dysfunction had its    onset during his initial period of active service from February 1979 to February 1982.

b.  Please state whether it is at least as likely as not  (50 percent probability or greater) that the Veteran's currently diagnosed erectile dysfunction had its onset during his second period of active military service from May 1988 to August 2006.

c.  Please state whether it is at least as likely as not  (50 percent probability or greater) that the Veteran's currently diagnosed erectile dysfunction is otherwise etiologically related to either period of active service, including any disability incurred therein.

d.  Please state whether the Veteran's erectile dysfunction is at least as likely as not (50 percent probability or greater) caused by or permanently worsened beyond natural progression (versus temporary exacerbation of symptoms) by the    service-connected low back disability and varicocele.  

The examiner's opinion should be supported by detailed rationale, which addresses all pertinent in-service evidence, including the Veteran's complaints of recurrent testicular discomfort, which a May 1998 treating clinician attributed to chronic lumbar pain and which a concurrent ultrasound and urology evaluation assessed as left varicocele and mild right-sided testicle hypotrophy.  In addition, the examiner's opinion should account for all pertinent post-service evidence, including the Veteran's complaints of intermittent erectile dysfunction associated with low back pain.

6.  Following the completion of the foregoing directives, and after undertaking any other development deemed necessary, please re-adjudicate the issues on appeal.         If the benefits sought on appeal remain denied, issue a supplemental statement and allow the appropriate time for response.  Then, return the case to the Board for further disposition, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a final decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




